        Case 1:19-cv-10351-WGY Document 46 Filed 10/07/19 Page 1 of 2




                              UNItED STATES DISTHICT COURT
                               DISTRICTOFMASSA            CroSETTS


HYEWOONGYOON,
    Plaiitiff,                                              :iyil Action No.: 1:19-CV-10351-WGY
 V.

 HYUNWO(|)KJOOa/k/a
 HYUN WOOK JOG a/k/aHYIM W. JOG
 a/k/a HYUN -WGGK JGG a/k/a
HARRY JG 0 a/k/a HARRY H, JGG a/k/a
 HARRY HVUN JGG a/k/a
 HARRY mUNWGGK JGG a/k/a
 HARRY mnUN-WGGK JGG,
         Defendant.


                                AGREEMENT FOR Jli DGMENT

       It is hereby agreed that jii|dgment shall enter in tliis action for Plaintiff, Hyewoong Yoon,
against Defendant, Hyunwook J(^, inthesum of nine m illion dollars ($9,000,000.00) with
statutory intei^est and costs. All pjarties hereby waive all ri^ts of appeal.
               I                   '
Respectfully submitted by the parties,


 s/ Joseph Pert
 Joseph Perl                                       Hyunw|()ok Joo, Pro Se
 Attorney for Plaintiff                            47 3«» Sfcreet'
 B.B.G. 680509                                     Harrin^ion lfatk,NJ 07640
 203 Arlington St., Suite 2                        Dated:   pctober 4,2019
 Watertown, VIA 02472
 781-704-7(M7                      !
 perl@perlattpmey.com                  j
 Dated October 4,2019                  j
 /s/ Bemard Bosner                     |
 Bemard Posjier                        '
 Attomey for Plaintiff
 B.B.G. 659020
 FURMAN GREGORY DEPTUtA
 413'™St.,s|iite2
 Boston, MA 02129
 617-886-614^5
 bemard@fgd-law.com
 Dated: Gctooer 4,2019
         Case 1:19-cv-10351-WGY Document 46 Filed 10/07/19 Page 2 of 2




Enter:
Date:
